

SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of
July 16 , 2015, by and among ALICO, INC., a Florida corporation (“Alico”),
ALICO-AGRI, LTD., a Florida limited partnership (“Alico-Agri”), ALICO PLANT
WORLD, L.L.C., a Florida limited liability company (“Plant World”), ALICO FRUIT
COMPANY, LLC, a Florida limited liability company (“Fruit Company”), ALICO LAND
DEVELOPMENT INC., a Florida corporation (“Land Development”), ALICO CITRUS
NURSERY, LLC, a Florida limited liability company (“Citrus Nursery”), and
together with Alico, Alico-Agri, Plant World, Fruit Company and Land
Development, each a “Borrower” and collectively the “Borrowers”), the Guarantors
party hereto and RABO AGRIFINANCE, INC., a Delaware corporation (“Lender”).
W I T N E S S E T H:
WHEREAS, Borrowers and Lender are parties to that certain Credit Agreement dated
as of December 1, 2014 (as amended by that certain First Amendment to Credit
Agreement and Consent dated as of February 26, 2015, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, Borrowers have requested that Lender amend certain provisions of the
Credit Agreement as more fully set forth herein; and
WHEREAS, Lender is willing to agree to the requested amendments in each case on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, and further agree as
follows:
1.Amendments to Credit Agreement.
(a)Section 1.1 of the Credit Agreement, Defined Terms, is hereby modified and
amended by deleting the definitions of “Consolidated Current Liabilities” and
“Consolidated Total Liabilities” in their entirety and inserting the following
in lieu thereof:
““Consolidated Current Liabilities” means, as of the date of determination
thereof, the aggregate of all liabilities which in accordance with GAAP would be
so classified and appear as current liabilities on the consolidated balance
sheet of the Consolidated Group; provided that, for the purposes hereof,
Consolidated Current Liabilities shall not include any deferred gains realized
in connection with the Sugarcane Sale.
“Consolidated Total Liabilities” means, as of the date of determination thereof,
the aggregate of all liabilities which in accordance with GAAP would be so
classified and appear as liabilities on the consolidated balance sheet of the
Consolidated Group; provided that, for the purposes hereof, Consolidated Total
Liabilities shall not include any deferred gains realized in connection with the
Sugarcane Sale.”
(b)Section 1.1 of the Credit Agreement, Defined Terms, is hereby further
modified and amended by adding the following new defined term thereto in
appropriate alphabetical order:



--------------------------------------------------------------------------------





““Sugarcane Sale” means the sale by Borrowers of approximately 36,000 acres of
real property to Global Ag Properties, LLC that closed on or about November 21,
2014.”
2.No Other Amendments. Except as expressly set forth above, the execution,
delivery and effectiveness of this Amendment shall not operate as an amendment,
modification or waiver of any right, power or remedy of Lender under the Credit
Agreement or any of the other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any of the other Loan Documents. Except for
the amendments set forth above, the text of the Credit Agreement and all other
Loan Documents shall remain unchanged and in full force and effect and each
Borrower hereby ratifies and confirms its obligations thereunder. This Amendment
shall not constitute a modification of the Credit Agreement or any of the other
Loan Documents or a course of dealing with Lender at variance with the Credit
Agreement or the other Loan Documents such as to require further notice by
Lender to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future. Each Borrower acknowledges and expressly
agrees that Lender reserves the right to, and does in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other
Loan Documents, as amended herein.


3.Representations and Warranties. In consideration of the execution and delivery
of this Amendment by Lender, each Borrower and each Guarantor hereby represents
and warrants in favor of Lender as follows:


(a)The execution, delivery and performance by each Borrower and each Guarantor
of this Amendment (i) are all within such Borrower’s or such Guarantor’s powers
(corporate or otherwise), (ii) have been duly authorized, (iii) do not require
any consent, authorization or approval of, registration or filing with, notice
to, or any other action by, any Governmental Authority or any other Person,
except for such as have been obtained or made and are in full force and effect,
(iv) will not violate any applicable law or regulation or the Organizational
Documents of such Borrower or such Guarantor, (v) will not violate or result in
a default under any material agreement binding upon such Borrower or such
Guarantor, (vi) will not conflict with or result in a breach or contravention
of, any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Borrower or such Guarantor is a party or
affecting such Borrower or such Guarantor or its properties, and (vii) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of such Borrower or such
Guarantor or any of its properties;


(b)This Amendment has been duly executed and delivered by each Borrower and each
Guarantor, and constitutes legal, valid and binding obligations of each Borrower
and each Guarantor enforceable against each Borrower and each Guarantor in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);


(c)As of the date hereof and after giving effect to this Amendment, the
representations and warranties made by or with respect to any Borrower or any
Guarantor under the Credit Agreement and the other Loan Documents, are true and
correct in all material respects (unless any such representation or warranty is
qualified as to materiality or as to Material Adverse Effect,



--------------------------------------------------------------------------------



in which case such representation and warranty shall be true and correct in all
respects), except to the extent previously fulfilled with respect to specific
prior dates;


(d)Immediately after giving effect hereto, no event has occurred and is
continuing which constitutes a Default or an Event of Default or would
constitute a Default or an Event of Default but for the requirement that notice
be given or time elapse or both; and


(e)No Borrower or Guarantor has knowledge of any challenge to Lender’s claims
arising under the Loan Documents, or to the effectiveness of the Loan Documents.


4.Effectiveness. This Amendment shall become effective as of the date set forth
above upon Lender’s receipt of each of the following, in each case in form and
substance satisfactory to Lender:


(a)this Amendment duly executed by each Borrower, each Guarantor and Lender; and


(b)     all other certificates, reports, statements, instruments or other
documents as Lender may reasonably request.


5.Affirmation of Guaranty Agreements. By executing this Amendment, each
Guarantor hereby acknowledges, consents and agrees that all of its obligations
and liability under each Guaranty Agreement to which such Guarantor is a party
remain in full force and effect, and that the execution and delivery of this
Amendment and any and all documents executed in connection therewith shall not
alter, amend, reduce or modify its obligations and liability under such Guaranty
Agreement.


6.Costs and Expenses. Each Borrower agrees to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the fees and out-of-pocket expenses of counsel
for Lender with respect thereto).


7.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of a signature page hereto by facsimile transmission or by
other electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.


8.Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.


9.Governing Law. This Amendment shall be deemed to be made pursuant to the laws
of the State of Florida with respect to agreements made and to be performed
wholly in the State of Florida and shall be construed, interpreted, performed
and enforced in accordance therewith.


10.Final Agreement. This Amendment represents the final agreement between
Borrowers, Guarantors and Lender as to the subject matter hereof and may not be
contradicted by evidence of prior,



--------------------------------------------------------------------------------



contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.


11.Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes under the Credit Agreement.


[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.





--------------------------------------------------------------------------------



BORROWER:


ALICO, INC., a Florida corporation


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer        






ALICO LAND DEVELOPMENT, INC.,
a Florida corporation    


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            
Title: Chief Executive Officer        




ALICO-AGRI, LTD., a Florida limited partnership


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer        




ALICO PLANT WORLD, L.L.C.,
a Florida limited liability company


By:    Alico-Agri, Ltd., a Florida
limited partnership, its Sole Member
By:    Alico, Inc., a Florida Corporation,
its General Partner


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    









--------------------------------------------------------------------------------



ALICO FRUIT COMPANY, LLC,
a Florida limited liability company


By:    Alico, Inc., a Florida corporation
its Managing Member


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    




The undersigned Guarantor hereby executes and joins in this Amendment for
purpose of consenting to the provisions hereof.


ALICO CITRUS NURSERY, LLC,
a Florida limited liability company


By:    Alico, Inc., a Florida corporation
its Managing Member


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    





--------------------------------------------------------------------------------



GUARANTORS:


734 CITRUS HOLDINGS LLC


By:    Alico, Inc., as its sole member


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer        


734 HARVEST, LLC


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    


734 CO-OP GROVES, LLC


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    


734 LMC GROVES, LLC


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    


734 BLP GROVES, LLC


By:        /s/ Clayton G. Wilson        


Name:    Clayton G. Wilson            


Title:        Chief Executive Officer    



--------------------------------------------------------------------------------





GUARANTORS:


RABO AGRIFINANCE, INC.,
a Delaware corporation




By:        /s/ Judy A. Cochran        


Name:    Judy A. Cochran        


Title:        Assistant Vice President

